                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 LIFEMD, INC., JUSTIN SCHREIBER and               :
 STEFAN GALLUPPI                                  :
                                                  :
                         Plaintiffs,              : CIVIL ACTION
                   v.                             :
                                                  : NO. 2:21-cv-00640-WSS
 CHRISTIAN MATTHEW LAMARCO,                       :
 CULPER RESEARCH and JOHN/JANE                    :
 DOES 2-10                                        :
              Defendants.                         :

                                       STIPULATION AND ORDER

        Pursuant to LCvR 7.E, Plaintiffs, LIFEMD, et al., and Defendants, Christian Matthew

Lamarco and Culper Research, by and through their respective undersigned counsel, hereby

stipulate and agree that the time for Defendants, Christian Matthew Lamarco and Culper

Research, to file a response to Plaintiff’s Complaint is extended to and including July 9, 2021.

Counsel for Defendants Christian Matthew Lamarco and Culper Research are also accepting

service on behalf of Culper Research.

 GORDON REES SCULLY MANSUKHANI, LLP               COZEN O’CONNOR

   /s/ S. Manoj Jegasothy__________               /s/ Rachel J. Wenger
 S. Manoj Jegasothy, Esquire                      Rachel J. Wenger, Esquire
 Jessica G. Lucas, Esquire                        Michael de Leeuw, Esquire (Pro Hac Vice
 707 Grant Street, Suite 3800                     Admission Forthcoming)
 Pittsburgh, PA 15219                             Tamar Wise, Esquire (Pro Hac Vice
 mjegasohty@grsm.com                              Admission Forthcoming)
 jlucas@grsm.com                                  One Oxford Centre
 Attorneys for Plaintiffs                         301 Grant Street, 41st Floor
                                                  Pittsburgh, PA 15219
                                                  rwenger@cozen.com
                                                  Attorney for Defendants

                                                     BY THE COURT:
                                                     _____________________________
                                                     WILLIAM S. STICKMAN IV
                                                     UNITED STATES DISTRICT JUDGE


LEGAL\52606082\1
